Citation Nr: 1138593	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  99-20 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1. Entitlement to an initial rating higher than 10 percent for irritable bowel syndrome (IBS). 

2. Entitlement to an increased rating for cystitis, currently rated 60 percent disabling. 

3. Entitlement to service connection for kidney disease, including as secondary to service-connected cystitis

4. Entitlement to service connection for left acromioclavicular degenerative joint disease status post rotator cuff strain of the left shoulder. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1981 to April 1989 and from August 1989 to August 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 1995 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which, in pertinent part, granted service connection for IBS and assigned a 10 percent rating, effective November 17, 1994.  

The Veteran's claims file has been permanently transferred to the Roanoke, Virginia RO.

The Board remanded this issue in September 2003.  In a May 2005 decision, the Board denied entitlement to a higher initial rating.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2007 memorandum decision, the Court vacated the Board's May 2005 decision.  In March 2008, the Board remanded the appeal for further development in accordance with the memorandum decision.  In January 2009, the Board again denied entitlement to a higher initial rating.  The Veteran again appealed the Board's decision to the Court.  In a February 2011 memorandum decision, the Court vacated the Board's January 2009 decision and remanded the matter for readjudication consistent with the decision.    

This appeal also arises from a November 2008 rating decision continued to rate the Veteran's cystitis as 60 percent disabling and denied service connection for a kidney disease; and from a September 2010, rating decision that denied entitlement to service connection for left acromioclavicular degenerative joint disease status post rotator cuff strain to the left shoulder.  

The issues of entitlement to an increased rating for cystitis; and service connection for acromioclavicular degenerative joint disease and kidney disease are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's IBS has been manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, for IBS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As the appeal arises from disagreement with the initial rating following the grant of service connection, the claim has been substantiated and further VCAA notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and identified post-service VA and private treatment records.  The Veteran was provided with VA examinations in August 1995, December 1996, June 1997, April 2004, and July 2008.  

Although additional evidence has been received since the last examination, it does not show any change in the level of disability from IBS, and there have been no reports that the disability has worsened since that examination.  There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions. Further assistance is unlikely to assist the Veteran in substantiating entitlement to a higher initial rating.

II. Increased Rating-Legal Criteria

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each distinct period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's irritable bowel syndrome is currently rated under 38 C.F.R. § 4.114, DC 7319 as irritable colon syndrome.  Under DC 7319, a 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress and a 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.


IV Analysis

The Veteran has been diagnosed as having gastrointestinal reflux disease (GERD) and hiatal hernia; however, these conditions are not service-connected and have not been shown to be related to the Veteran's IBS.  In an August 2008 addendum, a VA examiner noted that the veteran's GERD and hiatal hernia were unrelated to her irritable bowel disease.  Therefore, the symptoms of those disorders are not considered in providing a rating for IBS. 

The evidence indicates that the Veteran's irritable bowel syndrome has been manifested by alternating periods of constipation and diarrhea with associated abdominal pain.  

VA hospital reports dated in June 1995 show the Veteran complained of alternating diarrhea and constipation with associated abdominal pain and episodic passage of mucous and that EGD and colonoscopy studies confirmed a diagnosis of IBS.  In August 1995, she reported mucous and blood in her stool with loose stools three to five times a day.  

In her February 1996 substantive appeal, she complained of alternating diarrhea and constipation with horrific abdominal distress.  Hospital records dated in May 1996 noted complaints of chronic abdominal discomfort with intermittent constipation, diarrhea, and crampy discomfort alleviated by defecation.  At her June 1997 VA gastrointestinal examination she complained of crampy abdominal pain association with alternating constipation and diarrhea that occurred approximately only once a month.

VA treatment records dated in November 1999 note that the Veteran complained of constipation with mild abdominal discomfort.  In a February 2001 report, she complained of several episodes of diarrhea and intermittent severe abdominal pain that had been recurrent since 1995.  In April 2003, she complained of epigastric pain with three episodes of loose stools in the past weeks and with a flare enhanced by spicy foods the previous evening.  In April 2004, she complained of IBS symptoms occurring at least once every two to three weeks but denied any constipation. 

In a July 2005 statement the Veteran asserted that IBS caused severe abdominal pain that resulted in simultaneous vomiting and diarrhea.  She stated these episodes occurred approximately three times per week.  VA treatment records dated in July 2008 show complaints of intermittent bouts of nausea and vomiting, but no diarrhea or constipation.  

The July 2008 VA examiner noted a history of weekly constipation and episodic diarrhea one to four times per day with four to seven attacks per year with a history of intestinal pain with seven to eight episodes per year lasting up to 14 days.  There was a history of flatulence, fatigue, and alternating diarrhea and constipation.  In a September 2008 statement, the Veteran's mother reported that the Veteran had complained to her of having had severe diarrhea at least three times per day that was followed by constipation.  

The Veteran and her mother are competent to report symptoms of irritable bowel syndrome, such as pain, cramps, constipation, diarrhea, nausea, and vomiting and the frequency in which she experiences those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

While the Veteran has reported varying symptoms and frequencies of those symptoms, her reports indicate that diarrhea has been a near constant.  She apparently experiences some periods of relief, but attacks appear to be very frequent and lie somewhere between the moderate and severe range.  Her reports are credible.  Accordingly, her reports support the grant of an initial 30 percent rating for the period since the effective date of service connection.

In July 2008, the VA examiner reported that the Veteran's current symptoms were best described as a moderate impairment with frequent episodes of bowel disturbance with abdominal distress; in an August 2008 addendum the examiner indicated that the Veteran's IBS was best described as only having a mild impairment disturbance of bowel function with occasional episodes of abdominal distress.  The July 2008 VA examiner also found that the Veteran had suprapubic discomfort to deep palpation and some tenderness to the left lower quadrant and indicated that chronic intertesitital cystitis.  Although the VA examiner indicated that chronic interstitial cystitis frequently caused similar pain, the examiner did not rule out that the discomfort and tenderness were attributable to the Veteran's IBS.  In any even the lay reports both before and since the examination report a level of disability that most closely approximates the criteria for a severe rating overall.

Thus, in light of the Veteran's reported symptoms, her clinical findings, and resolving reasonable doubt in her favor, the Board finds that the symptoms of her irritable bowel syndrome more closely approximate the criteria for a severe rating under DC 7319 and that an initial 30 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.114, DC 7319.

As a 30 percent rating is the maximum rating allowed under DC 7319, the Board has considered other potentially applicable codes and notes that the Veteran has been found to have associated diverticulitis.  However, a separate rating for diverticulitis is not warranted because the criteria for rating diverticulitis contemplate IBS.  38 C.F.R. § 4.114, Diagnostic Code 7327 (2011).  Inasmuch as the criteria are not wholly separate, separate ratings for diverticulitis and IBS would constitute prohibited pyramiding.  Esteban v. Brown, 6 Vet App 259 (1994); 38 C.F.R. § 4.14 (2011).

Furthermore, regulations provide that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2011). 

The Board also finds that there is no probative evidence of symptoms predominantly indicative of frequent exacerbations of ulcerative colitis or symptoms of IBS analogous to adhesions of the peritoneum, duodenal ulcer, marginal ulcer, or hypertrophic gastritis, under Diagnostic Codes 7301, 7305, 7306 7307, 7323, respectively, to warrant a higher rating. 

As the August 2008 VA examiner specifically found that there was also no evidence of any impairment of sphincter control, the Veteran is not entitled to a higher rating under Diagnostic Codes 7330 (persistent fistula of the intestine), 7332 (impairment of sphincter control of the rectum and anus), or 7333 (stricture of rectum and anus, or prolapse of the rectum).

Overall, the evidence reveals that the Veteran's IBS has been manifested by alternating periods of constipation and diarrhea, with more or less abdominal distress.  Accordingly, the Board finds that a rating of 30 percent, but no higher, for PTSD is warranted throughout the appeal period. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.1114, DC 7319.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's IBS is manifested by alternating diarrhea and constipation with abdominal distress.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In May 1999, the RO denied entitlement to a TDIU.  The Veteran did not appeal the claim and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011).  In August 2005, the Veteran submitted a claim for TDIU.  A March 2006 rating decision granted TDIU, effective August 17, 2005, the date she reported she was last employed.  The Veteran has not appealed this decision and it became final.  The issue of entitlement to a TDIU is not at issue in this appeal.


ORDER

An initial rating of 30 percent for irritable bowel syndrome, effective November 17, 1994, is granted. 


REMAND

In an unappealed decision issued in May 1995, the RO denied entitlement to service connection for rotator cuff strain of the left shoulder.  In the September 2010 rating decision the RO "confirmed and continued the previous denial of service connection for left acromioclavicular degenerative joint disease status post rotator cuff strain of the left shoulder."  Later that month the Veteran, through her representative, submitted a notice of disagreement with this decision.  A statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Board notes that the Veteran's claim regarding service connection for a kidney disorder was denied in a November 2009 rating decision, in part, due to lack of a current disability.  However, the August 2010 VA examination report included abnormal renal and urine test findings and a diagnosis of hypercreatininemia with renal insufficiency.  The VA examiner suggested that the abnormal tests be repeated, but and did not provide an opinion regarding whether any current kidney disability was caused by or aggravated by the Veteran's service connected cystitis, or otherwise related to service.

VA is generally required to undertake development suggested by VA examiners.  See Green v. Derwinski, 1 Vet. App. 121, 123 (1991).  An opinion is needed as to the relationship between any current kidney disease and the service connected cystitis.

In August 2010, the Veteran was afforded a VA examination to, among other things; assess the severity of the service-connected cystitis.  However, the RO has not issued a supplemental statement of the case (SSOC) since the Veteran was examined.  

An SSOC is to be furnished by the agency of original jurisdiction to inform the appellant of any material changes in, or additions to, the information included in the Statement of the Case.  38 C.F.R. § 19.31(a) (2010).  To date, it does not appear that an SSOC on the matter has been issued.  

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC on the issue of entitlement to service connection for left acromioclavicular degenerative joint disease status post rotator cuff strain to the left shoulder. The issue should not be certified to the Board unless a timely substantive appeal is received.

2. The agency of original jurisdiction (AOJ) should ask the Veteran whether she has received any treatment for the conditions at issue, since 2008.  All relevant VA and private treatment records, should be obtained in accordance with 38 C.F.R. § 3.159.

3.  After completing #2, above, the Veteran should be scheduled for a new VA examination to determine whether she has a current kidney disability, and if so to determine whether the Veteran's current kidney disability was caused or aggravated by a disease or injury in service, or her service connected disabilities including cystitis.  

The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

All indicated tests and studies should be undertaken.  The testing conducted for the August 2010 examination should be repeated.

The examiner should provide an opinion regarding the following:

a)	Is it is at least as likely as not (50 percent probability or more) that any current kidney disease (i.e. any disease shown since 2005) was caused or aggravated by a disease or injury in service.

b) If not, is it at least as likely as not that the Veteran's kidney disease was caused or aggravated by her service-connected disabilities, including cystitis.

c) The examiner must provide reasons  for all opinions.  

The examiner should note that the Veteran is competent to report symptoms and injuries, and her reports must be considered in rendering the opinions.  If the examiner discounts the Veteran's reports, the examiner should provide a rationale for doing so.

d) If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so, and state whether there is additional evidence that would permit the necessary opinion to be provided.

4. The RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a SSOC.  The claims folder should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


